Mr. Justice Morris
delivered the opinion of the Court:
1. Considering first the suit as against the District of Columbia, we are of opinion that there was sufficient testimony in the case upon the question of the negligence of the District to justify the submission of that question to a jury. The argument on behalf of the District seems to be based upon two theories: (1) That it has the right to establish markets in the streets without rendering itself liable thereby to a person who is injured by something •which is the natural result of such a market; (2) that the District is not liable for failure to make or to enforce its own regulations. But, very plainly, both of these contentions are outside of this case. It might be answered to the first that the District has not established any market in the streets where the plaintiff’s accident occurred, unless tolerance can be regarded as the equivalent of' establishment. The adjacent market is a purely private institution, and the occupation of the street in connection with it by country dealers and hucksters is not the result of any municipal ordinance or legislative enactment, but_ purely and simply a matter of sufferance on the part of the *87municipality; and as to the second contention, there is no question whatever here of failure to make municipal ordinances or failure to enforce them, but of failure to perform a plain duty imposed upon it by the charter of its creation.
Now, it is of no consequence whatever in the present connection whether-the District of Columbia established a market here in this street or not. If it did establish one, its duty became all the more imperative to see that the street was kept in a safe and proper condition. If it did not establish a market, but suffered one to be carried on in the street in violation of law and the rights of the public, the occupation of the street by the market dealers was a nuisance which it was its duty to abate, and for which, if anyone was injured thereby, it was liable to be held for damages. The duty in either case is upon the municipality to see that the sidewalks are in reasonably safe condition for pedestrians to pass thereon. The neighborhood of a market, whether it has been established by express municipal ordinance or it has been permitted to continue by tacit acquiescence on the part of the municipality, is notice that more than usual care should be taken to keep the streets free from the encumbrance of vegetable or other matter which is a source of danger to those who have occasion to use the street. There is no difference in principle between a dangerous obstruction in the street resulting from a hole or excavation and an equally dangerous obstruction resulting from matter thereon which is liable to cause one to slip and to be injured. The duty of the municipality is to keep the streets free from all obstructions of every kind; and we know of no law or principle of justice that would exempt the municipality from the performance of that duty on the ground that there is a market, whether public or private, in the neighborhood.
It is of no consequence here whether the occupation of a portion of the sidewalks was lawful or unlawful. No one is claiming to have been injured by the unlawful occupation, if such there was. The claim is that the part of the sidewalk left for the use of pedestrians was habitually kept in so filthy and dangerous a condition as to be a constant menace to the public and eventually to have caused the plaintiff’s accident. It was the *88duty of the municipality, even if it permitted the occupation of a part, at least to keep the remainder in safe condition. This it would seem not to have done in the present instance.
Of course, for obstructions in the street not caused by itself or its own agents or employees the municipality cannot be held liable, unless it has had notice of it, or unless the obstruction has lasted so long and under such circumstances that, with due diligence, it should have known of its existence. The obstruction here was not caused by the municipality or its agents, but there is ample testimony in the case to show that it was put upon notice. There is testimony tending to show that for a long time, for the whole year in fact, the sidewalk in question was constantly in the same obstructed condition; and this was sufficient to go to the jury.
This is not the case of a banana peel or other similar refuse matter of a dangerous character thrown upon the sidewalk by some reckless or heedless person, and causing injury to someone who slips upon it. In that case the rule is plain that the municipality is not liable until it has had notice, or opportunity of notice, of the obstruction. But here the testimony is that the dangerous condition was constant, had continued for many months, and existed in the midst of a well-populated section of the city, where there was incessant travel to and fro. If the facts are as here testified, — and it is for a jury to determine the value of the testimony, — we fail to see under what theory o£ the law the municipality is to be exempted from liability.
2. Passing now to the question of the liability of the market company, we think that also should have been submitted to a jury. By the testimony in the case it is shown that, while the market company had no authority whatever to establish a market on the street or sidewalk, yet, as a matter of fact, it did do so, with- the concurrence, or, at all events, with the long-continued sufferance, of the municipal authorities. As we have already stated, with reference to the question of the liability of the District of Columbia, a great part of the argument on behalf of the District in this case is devoted to an attempt to show that the municipality had the right to permit and to sanction this use of the street for *89such purpose; and that it did sanction the occuption, either by sufferance or by express authority, is conceded. It matters not, therefore, that the market company may have been -without lawful authority to establish a market in the street, as it did do in this case; if the establishment was in fact by the company, it is liable for all the consequences that might reasonably have been expected to result from its action. No one has a right unduly to obstruct the highway, but if he does in fact so obstruct it, there can be no reasonable doubt that he is liable for injury resulting from the obstruction.
It is not to be doubted under the testimony adduced on behalf of the plaintiff that the market company, at the time of the plaintiff’s accident and for a long time previous thereto, was engaged in conducting a market in the street in front of its building, as well as within the precincts of that building. It assumed dominion over the street for that purpose. It invited the dealers to come there and to occupy the street, and it assumed to charge, and it did in fact exact from them, a compensation for such occupation. How far its assumption of authority extended may be inferred from the fact that in one, at least, of its leases of property adjacent to the market house, which it rented to other persons, it reserved the right, if right it can be called, to have the dealers and hucksters occupy the sidewalk in front of the property to a certain extent, while at the same time it undertook to have the sidewalk cleaned each day after such occupation.
The occupation of the street by the market company for the purpose of a market is, therefore, beyond question; for its occupation by the hucksters is, under the circumstances, an occupation by the market company. The business of the hucksters was conducted under the control of the company, and the company made itself responsible for the proper conduct of that business. If these dealers littered the sidewalk with their refuse matter to the danger of pedestrians, or even if those who had business with such dealers heedlessly threw such refuse matter on the sidewalk, and the littering of the sidewalk was the ordinary and usual result of the marketing business that was carried on there, it undoubtedly became the duty of the market company to provide for *90the prompt removal of the offal. This duty it recognized itself, when it undertook in its leases to cause such removal each day after the departure of the hucksters; but it was not competent for it to restrict its diligence, so far as the public were concerned, to one such effort. It was its duty to keep the sidewalk clean and safely passable at all times so far as obstruction might be occasioned by the purposes to which it sought to devote the street.
No adjudicated case directly in point has been cited to us, but it is believed that the principle of the case of Washington Market Co. v. Clagett, 19 App. D. C. 12, is applicable if authority is needed in support of the propositions that have been enunciated.
We think there was error in the withdrawal of this case from the jury. For'that error the judgment must be reversed, with costs; and the cause will be remanded with directions to set aside the verdict and judgment and to award a new trial. And it is so ordered. • Reversed.